           Entered on Docket May 18, 2020                    Below is the Order of the Court.




                                                              _________________________
 1                                                            Timothy W. Dore
                                                              U.S. Bankruptcy Court
 2
                                                              (Dated as of Entered on Docket date above)
 3

 4

 5

 6    __________________________________________________________________________

 7

 8

 9   TIMOTHY W. DORE                                                                                Chapter 7
     United States Bankruptcy Judge
10   700 Stewart Street, Room 8106
     Seattle, WA 98101
11   (206) 370-5300

12

13

14
                                  UNITED STATES BANKRUPTCY COURT
15
                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE
16
       In re:
17
                                                             Case No. 18-10441-TWD
       Thomas Raoul Williamson and
18
       Judith Aya Williamson,
                                                             ORDER GRANTING MOTION FOR
19
                                                             CONTEMPT
                                             Debtor.
20

21
                THIS MATTER came before the Court on the Debtors’ motion seeking the imposition of civil
22
     contempt sanctions for violations of the discharge injunction under 11 U.S.C. § 524(a)(2) [Docket No.
23
     73] (“Motion”). The Court has reviewed and considered the Motion, all evidence submitted in support
24
     of and in opposition to the Motion, the records and files in this case, and the oral argument at the May
25
     15, 2020 hearing on the Motion. At the conclusion of the hearing on the Motion, the Court gave an oral



     ORDER GRANTING MOTION FOR CONTEMPT - 1
      Case 18-10441-TWD           Doc 81    Filed 05/18/20     Ent. 05/18/20 14:17:17           Pg. 1 of 2
 1   ruling, which constitutes the Court’s findings of fact and conclusions of law pursuant to Federal Rule of

 2   Bankruptcy Procedure 7052 and Federal Rule of Civil Procedure 52(a).

 3          Now, therefore, it is hereby ORDERED that:

 4          1.      Grasman-Montgomery Enterprises, Inc. is in contempt of the Court’s order granting the

     Debtors a discharge [Docket No. 41].
 5
            2.      The Court will hold a hearing on the issue of damages for that contempt on July 10, 2020
 6
     at 9:30 a.m. By June 5, 2020, the Debtors must file a brief containing their specific damage claim with
 7
     supporting evidence. By June 26, 2020, Grasman-Montgomery Enterprises, Inc. must file their response.
 8
                                                     /// End of Order ///
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER GRANTING MOTION FOR CONTEMPT - 2
      Case 18-10441-TWD          Doc 81     Filed 05/18/20      Ent. 05/18/20 14:17:17     Pg. 2 of 2
